C. Allen, J.
The omission to mention the particular corner of Washington Street and Oxford Street does not render the notice invalid. The minute description of the nature of the defect aids in fixing the place. There is no occasion for us to assume that the city had left such a defect at more than one corner of these streets. Whether the description of the place of the defect as in the sidewalk was strictly accurate or not, (which may be open to question,) we cannot see that an officer of the city, with the notice in his hand, looking for the alleged defect, would have any doubt as to the precise spot. This is all that the statute requires. Lowe v. Clinton, 133 Mass. 526. Welch v. Gardner, 133 Mass. 529. McCabe v. Cambridge, 134 Mass. 484, 487. Case to stand for trial.